DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 9-11 are objected to because of the following informalities:  claims 9-11 should have the claim status identifier “Cancelled”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

4.	Claims 1 and 6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 and 6 each recites “second opening of the passageway facing the patient’s at least partially edentulous ridge” (claim 1 lines 9-10; claim 6 lines 12-13) which is attempting to claim the invention in combination with human anatomy, i.e. the underlined element(s).  See In re Rohrbacher, 128 USPQ 117 (CCPA 1960)).  

Applicant is suggested to recite the claim language as intended use or functional claim language, e.g. “configured to face the patient’s at least partially edentulous ridge”, etc., in order to avoid positively reciting/claiming the human anatomy.   

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 3, 5, and 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bahan (5,941,707).  
Regarding claim 1, Bahan discloses a denture base 12 configured to rest against a patient's at least partially edentulous ridge (Fig. 2).  The dental base 12 is shown having a mesiodistal axis coplanar with the patient’s at least partially edentulous ridge.  That is, the denture base 12 follows the dental arch of the patient.  
The denture base 12 has a first side, e.g. underside thereof.   The denture base 12 comprises a denture base member 1 extending outwardly from the first/under side of 
As to claim 3, note that the labial pin and the buccal pin are not positively claimed as elements of the invention and are thus not given patentable weight.  
As to claim 5, the denture base member 1 attached to the denture base may be removed as desired.  
As to claim 18, the denture base member 1 is configured to rest against at least patially against the patient’s edentulous ridge (Figs. 1-3). 

7.	Claims 1, 3, 5, and 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emmons (4,259,073). 
Regarding claim 1, Emmons discloses a denture base 40 (Fig. 5) configured to rest against a patient's at least partially edentulous ridge.  The dental base 40 is shown having a mesiodistal axis coplanar with the patient’s at least partially edentulous ridge.  That is, the denture base 40 follows a dental arch axis (Fig. 5) .  

The denture base member 28 is configured to mate with at least one of: a labial pin and a buccal pin 15 used in a denture base positioning system to position the denture base to the jaw (Fig. 5).  The denture base member 28 further comprising a coronal portion and an apical portion, the passageway being open at the apical portion at the labial or buccal opening so that the passageway may snap onto the labial pin or buccal pin 15/20 (Figs. 5 and 12; abstract). 
As to claim 3, note that the labial pin and the buccal pin are not positively claimed as elements of the invention and are thus not given patentable weight.  As to claim 5, Emmons discloses the denture base member 75 or 85 (Figs. 11 and 13) which may be removed.  As to claim 18, the denture base member 70 is shown as being configured to rest against at least partially against the patient’s edentulous ridge (Figs. 5 and 12).  
	
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

9.	Claims 6-8 and 12-17 are rejected under 35 U.S.C. 103 as being obvious over Emmons in view of Harrison (2014/0099599). 
Regarding claims 6-8 and 12-14, Emmons discloses the invention substantially as claimed as detailed above with respect to claim 1.  However, Emmons fails to disclose:  a surgical guide and surgical guide positioning system as recited in claim 6.  Harrison discloses a system for denture placement having a surgical guide system (Figs. 1-10) comprising a surgical guide positioning system 14 (Fig. 5), wherein the positioning system 14 comprises a labial pin 35 configured to interface with the patient's jaw as claimed.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention to incorporate Harrison’s surgical guide positioning system to Emmons in order to guide placement of the implants in the jawbone as explicitly taught by Harrison.  As to claims 15-17, Emmons in combination of Harrison is capable of performing the claimed function(s), i.e. the base member is capable of: being removed prior to use as a functioning denture; being disposed at least partially against the patient’s edentulous ridge, and/or being utilized for implant placement, and then digitally scanned.  

Claim Rejections - 35 USC § 112(b)
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




11.	Claims 1, 3, 5-8, and 12-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 each recites the phrase “a second opening” (claim 1 line 9; claim 6 line 12); it is unclear whether such second opening is the same or different from the previously defined “a second opening (claim 1 line 7; claim 6 line 9).   
All dependent claims are rejected herein based on dependency. 

Response to Arguments
12.	Applicant’s arguments with respect to the amendments made to the claims have been considered but are not persuasive.  Applicant argues that Emmons fails to teach a denture base member extending between the first opening of the passageway towards a second opening of the passage facing the patient’s at least partially edentulous ridge.  Such arguments are not persuasive.  It is maintained that Emmons’ denture base 28 (extending flange 28 as shown in Fig. 5) is shown extending between the first opening of the passageway formed by 28 toward a second opening of said passageway (Fig. 5).  The second opening of said passageway faces the edentulous ridge, where is no teeth (Fig. 5).  
	Regarding Harrison, Applicant argues that Harrison is unconcerned with positioning the denture base and the surgical apparatus at the same position. Such 
	Note the new ground(s) of rejection under Bahan as detailed above.  Note that the claims are generally broad, failing to distinguish the invention from the prior art.  
 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HAO D MAI/
Examiner, Art Unit 3772